Ungava Mines Inc. (An Exploration Stage Company) Consolidated Financial Statements For the Three Months ended February 29, 2008 These interim consolidated financial statements for Ungava Mines Inc. have been prepared in accordance with accounting principles generally accepted in the United States of America The most significant of these accounting principles are set out in the November 30, 2007 audited consolidated financial statements. These interim consolidated financial statements are presented on an accrual basis of accounting. A precise determination of many assets and liabilities is dependent upon future events and accordingly, estimates and approximations have been made using careful judgment. Management is satisfied that these interim consolidated financial statements have been fairly presented. The auditors of Ungava Mines Inc. have not performed a review of these interim consolidated financial statements. Ungava Mines Inc. (An Exploration Stage Company) Consolidated Balance Sheets (expressed in Canadian dollars) February 29, 2008 and February 28, 2007 2008 2007 Assets Current assets Cash $ 2,684 $ - Temporary investments 252,467 Other receivables 87,630 - Loans receivable (Note 4) 88,000 Prepaid expenses 15,000 - Total current assets 445,781 - Mineral resource property (Note 5) 1 1 Total assets $ 445,782 $ 1 Liabilities Current liabilities Accounts payable and accrued liabilities $ 216,660 $ - Due to related company 1,885,004 1,324,834 Total current liabilities 2,101,664 1,324,834 Shareholders’ deficiency Capital stock Authorized Unlimited common shares Issued and outstanding 92,688,976(2006 – 8,281,431) common shares (Note 6) 2,338,119 1,520,734 Additional paid-in capital 1,257,196 - Deficit accumulated during the exploration stage ( 5,251,197 ) (2,845,567 ) Total shareholders’ deficiency (1,655,882 ) (1,324,833 ) Total liabilities and shareholders’ deficiency $ 445,782 $ 1 The accompanying notes are an integral part of these consolidated financial statements. 2 Ungava Mines Inc. (An Exploration Stage Company) Notes to Consolidated Statements of Operations and Deficit (expressed in Canadian dollars) February 29, 2008 and February 28, 2007 Three months ended February 29, 2008 Three months ended February 28, 2007 Professional fees $ 210,114 $ - Office and general 41,310 - Travel and entertainment 28,743 - Consulting and management fees – related party (Note 9) 25,013 - Consulting and management fees 14,662 - Public company expenses 4,980 324,822 - Other income Interest earned 2,412 - Net loss for the period ( 322,410 ) - Deficit, beginning of period ( 4,928,787 ) (2,845,567 ) Deficit, end of period $ (5,251,197 ) $ (2,845,567 ) Basic and diluted loss per share $ (0.01 ) $ - Weighted average number of shares outstanding 92,688,976 8,281,431 3 Ungava Mines Inc. (An Exploration Stage Company) Consolidated Statements of Cash Flows (expressed in Canadian dollars) February 29, 2008 and February 28, 2007 Three months ended February 29, 2008 Three months ended February 28, 2007 Cash flow from operating activities Net loss for the period $ (322,410 ) $ - Net changes in non-cash working capital items: Increase in receivables and prepaid expenses (33,380 ) - Decrease in accounts payable and accruals (123,990 ) - Cash used in operating activities (479,780 ) - Cash flow from investing activities Redemption of temporary investments 475,000 - Cash from investing activities 475,000 - Decrease in cash (4,780 ) - Cash, beginning of period 7,464 - Cash, end of period $ 2,684 $ - 4 Ungava Mines Inc. (An Exploration Stage Company) Consolidated Statement of Shareholders’ Deficiency (expressed in Canadian dollars) February 29, 2008 and February 28, 2007 Number of Common Shares Amount Additional Paid-in Capital Deficit Prior to Development Stage Deficit During the Development Stage Accumulated Other Comprehensive Income Shareholders’ Deficiency Balance, December 31, 2006 3,089,998 $ 15,112,687 $ - $ (13,801,947 ) $ (1,807,965 ) $ (10,263 ) $ (507,488 ) Other comprehensive loss - (179 ) (179 ) Shares issued for debt settlement 23,800,000 225,059 - 225,059 Share consolidation (24,200,998 ) - Net loss for the period - (3,173 ) - (3,173 ) Balance, August 22, 2007 2,689,000 15,337,746 - (13,801,947 ) (1,811,138 ) (10,442 ) (285,781 ) Shares issued for cash consideration (Note 6) 14,131,638 1,000 - 1,000 Shares issued in exchange for shares of Ungava Mines Inc. (Note 6) 75,868,362 (12,992,179 ) - 13,801,947 (1,034,429 ) 10,442 (214,219 ) Net liabilities of Byron Americor Inc. on date of acquisition of Ungava Mines Inc. - (8,448 ) - (8,448 ) Stock-based compensation (Note 8) - - 1,257,196 - - - 1,257,196 Fractional shares cancelled (24 ) - Net loss for the year - (2,083,220 ) (2,083,220 ) Balance, November 30, 2007 92,688,976 2,338,119 1,257,196 - (4,928,787 ) - (1,333,472 ) Net loss for the three months ended February 29, 2008 - (322,410 ) - (322,410 ) Balance, February 29, 2008 92,688,976 $ 2,338,119 $ 1,257,196 $ - $ (5,251,1197 ) $ - $ (1,655,882 ) 5 Ungava Mines Inc. (An Exploration Stage Company) Notes to Consolidated Financial Statements (expressed in Canadian dollars) February 29, 2008 and February 28, 2007 1.Corporate Organization a) Ungava Mines Inc. (“the Company” or “Mines”) was incorporated in February 2007 as a wholly owned subsidiary of Nearctic Nickel Mines Inc. (“NNMI”). In March 2007, NNMI transferred its wholly-owned Quebec subsidiary, Ungava Mineral Exploration Inc. (“UMEI”), to Mines on a tax-free rollover basis. UMEI owns the interest in the mineral resource property described in Note 5. As part of the consideration, Mines agreed to pay $500,000 to NNMI and assume all future costs of the litigation related to the mineral property. It was also agreed that NNMI has a half interest in any amounts recovered in certain pending litigation in Ontario. b) On August 22, 2007, through a series of transactions, NNMI acquired control of Byron, an Ontario company whose common shares trade on the NASDAQ OTC BB market (UGVMF). In one transaction NNMI acquired 14,131,638 Byron common shares for consideration of $1,000. In another transaction, NNMI transferred to Byron all the outstanding shares and share purchase warrants of Mines and 5,000,000 NNMI share purchase warrants exercisable at $0.75 per share for five years, in exchange for 75,868,362 Byron common shares and 10,000,000 Byron common share purchase warrants exercisable at $0.75 per share for five years. After the transaction, 92,688,976 common shares of Byron were outstanding of which 90,000,000 were held by NNMI. Byron had been a shell company with nominal assets and limited liabilities. c) By Articles of Amalgamation, effective September 21, 2007, Byron and Mines amalgamated and continues under the name Ungava Mines Inc. The transaction is a capital transaction in substance and therefore has been accounted for as a recapitalization of Byron.Accordingly, because Mines is deemed to be the purchaser for accounting purposes, these consolidated financial statements are presented as a continuation of Mines and its subsidiary UMEI and include the results of operations of Mines and its subsidiary UMEI since inception. 2.Nature of Operations and Going Concern The Company has an interest in a mineral property as described in Note 5. The property is the subject of a purported Bankable Feasibility Study (“BFS”) which was issued in June 2007 by Canadian Royalties Inc. (“Canadian”). While the BFS indicates that a mine may be established on the mineral property, the continued operations of the Company and the recoverability of the amount shown for the mineral resource property are dependent upon the activities of Canadian, confirmation of the extent of the Company's ownership interest in the claims, the ability of the Company to obtain necessary ongoing financing and upon future profitable production from the mineral property, or alternatively upon the Company's ability to dispose of its interest on an advantageous basis.The Company has not earned any revenue from extraction activities to date and is therefore considered to be in the exploration stage. These consolidated financial statements have been prepared according to accounting principles generally accepted in the United States of America applicable to a going concern which assumes that the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future.The Company has suffered recurring losses from operations that raise doubt about its ability to continue as a going concern.
